Citation Nr: 9922238	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected gouty arthritis, currently evaluated as 20 
percent disabling.  

2.  The propriety of the initial rating assigned for the 
service-connected achalasia and esophageal dilation, status 
post Heller myotomy, currently evaluated as 10 percent 
disabling.  



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1979 to 
September 1996.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a December 1996 decision of the RO.

In April 1998, the Board remanded the case for further 
development.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected gouty arthritis is not 
shown to be manifested by definite impairment of health or 
incapacitating exacerbations with respect to any active 
disease process, ankylosis or functional limitation of motion 
of the joints.  

3.  The veteran's service-connected achalasia and esophageal 
dilation, status post Heller myotomy, is shown to be 
manifested by dysphagia, heartburn of varying frequency and 
intensity, abdominal pain, hematemesis, regurgitation and 
frequent nausea and vomiting, with no evidence of anemia, 
material weight loss or related severe impairment of health.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected gouty arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Code 5002 (1998).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected achalasia and esophageal dilation, 
status post Heller myotomy, have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.7, 4.114 including Diagnostic Codes 7203, 7346 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in June 1996, the veteran was reported to have had seven to 
eight attacks of gout in various joints since June 1995.  He 
was reported to have had the greatest problem with his knees, 
where he had had recurrent soft tissue swelling.  In July 
1996, he was assessed with gout of the right ankle and foot.  

On VA examination in December 1996, the veteran was reported 
to have had a history of gout that was diagnosed in 1988 by 
arthrocentesis of the left wrist.  The veteran indicated that 
he had flare-ups approximately once every four to six weeks.  
He was noted to have been currently asymptomatic for gout.  
He was diagnosed, in part, with gout, which was noted to 
likely continue to be a problem into the future.  He was also 
diagnosed with achalasia, which was noted not to have been a 
current problem.  

During a hearing at the RO in April 1997, the veteran 
reported that his gouty arthritis flared up quite often.  He 
also reported that he had problems with his esophagus.  

On a VA esophagus and hiatal hernia examination in January 
1999, the veteran was reported to have had problems with 
dysphagia since 1987.  The veteran was reported to complain 
of heartburn of varying frequency and intensity that would 
wake him up at night.  He indicated that he had abdominal 
pain and that he had had one episode of hematemesis about one 
year before.  He reported that he would have regurgitation of 
stomach contents through his nose if he did not elevate his 
head when he slept, but he could not quantify the frequency 
of this problem.  He reported that he had frequent nausea and 
vomiting.  The veteran was reported to show no evidence of 
anemia, and his nutritional state was good.  His abdomen was 
reported to be within normal limits and to have no 
tenderness.  Scars from the myotomy on the left flank were 
reported to be well-healed.  The veteran was diagnosed with 
history of gastroesophageal reflux disease, dysphagia, 
esophageal motility disorder and status post myotomy.  The 
examiner reported that the veteran's disorder seemed to be 
moderately severe by history, although he did not have any 
nutritional problems.  An endoscopy was reported to reveal a 
dilated esophagus with no motility and no evidence of 
stricture.  

On a VA joints examination in January 1999, the veteran was 
reported to complain of pain in all of his joints and to have 
been diagnosed with gout.  Range of motion of the upper and 
lower extremities was reported to be within normal limits in 
all joints and sensation was intact to pinprick and light 
touch over the upper and lower extremity dermatomes.  Muscle 
strength of the upper and lower extremities was reported to 
be 5/5 in all joints and there was no evidence of edema or 
erythema.  There was reported to be no pain on palpation of 
any of the joints of the upper or lower extremities.  Range 
of motion of the cervical and lumbosacral spine was reported 
to be normal with no pain on palpation.  The veteran was 
reported to clinically have pain in all joints secondary to 
gout; however, there was reported to be no evidence of any 
significant neuromuscular or functional deficits.  The 
veteran was reported to have no pain, weakened movement, 
excess fatigability or incoordination of movement, 
abnormality of any range of motion, or pain on use or 
weakened movement of the joints.  The veteran was reported to 
have intermittent flare-ups with changes in the weather, but 
they were not incapacitating as he was working as a 
custodian.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


A.  Gouty Arthritis

The veteran contends, in essence, that he is entitled to a 
rating greater than 20 percent for the service-connected 
gouty arthritis.  

The veteran's service-connected gouty arthritis is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a 
including Diagnostic Code 5002 (1998), which pertains to 
rheumatoid arthritis.  See 38 C.F.R. § 4.71a including 
Diagnostic Code 5017 (1998) (gout will be rated under 
Diagnostic Code 5002).  Rheumatoid arthritis is evaluated 
either as an active disease process or for chronic residuals.  
38 C.F.R. § 4.71a including Diagnostic Code 5002 (1998).  A 
rating for active disease process will not be combined with a 
rating for residuals such as limitation of motion or 
ankylosis.  The higher of the two evaluations will be 
assigned.  Id.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5002 
(1998), a 20 percent rating is warranted when there is active 
disease process with a well-established diagnosis and with 
one or two exacerbations a year.  A 40 percent rating is 
warranted for active disease process when symptom 
combinations are productive of definite impairment of health 
objectively supported by examination findings or when there 
are incapacitating exacerbations occurring three or more 
times a year.  

When evaluating chronic residuals of rheumatoid arthritis, 
the disability is rated under the diagnostic code for the 
involved joints for limitation of motion or ankylosis.  
38 C.F.R. § 4.71a including Diagnostic Code 5002 (1998).  

If limitation of motion of the specific joint or joints 
involved is noncompensable, a 10 percent rating is in order 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id  .

Upon a careful review of the evidence of record, the Board 
finds that a disability rating greater than 20 percent is not 
assignable for the service-connected gouty arthritis.  First, 
there is no evidence demonstrating that the veteran has 
suffered definite impairment of health or incapacitating 
exacerbations with respect to any active disease process of 
the service-connected gouty arthritis.  In addition, there is 
no current evidence of ankylosis or even functional 
limitation of motion of the veteran's joints.  See 38 C.F.R. 
§ 4.71a (1998).  

On the most recent VA examination in January 1999, the 
veteran was reported to have no pain, weakened movement, 
excess fatigability or incoordination of movement, 
abnormality of any range of motion, or pain on use or 
weakened movement of the joints.  He was also reported not to 
have neuromuscular or functional deficits.  

The Board acknowledges that the veteran was reported to have 
intermittent flare-ups with changes in the weather; however, 
they were reported not to be incapacitating.  Therefore, the 
Board finds that a rating higher than 20 percent for the 
service-connected gouty arthritis is not for application.  
38 C.F.R. § 4.71a including Diagnostic Code 5002 (1998).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. 
§ 4.40, 4.45 (1998).  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
gouty arthritis as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  





B.  Achalasia and Esophageal Dilation

Under 38 C.F.R. § 4.114 including Diagnostic Code 7203 
(1998), a moderate stricture of the esophagus warrants a 30 
percent rating.  A severe stricture of the esophagus, 
permitting liquids only, warrants a 50 percent rating.  

Under 38 C.F.R. § 4.114 including Diagnostic Code 7346 
(1998), a hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health, warrants a 60 percent rating.  Hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, warrants a 30 percent 
rating.  Hiatal hernia with two or more of the symptoms for 
the 30 percent evaluation of less severity warrants a 10 
percent rating.  

On VA examination in January 1999, the veteran was reported 
to have had problems with dysphagia, heartburn of varying 
frequency and intensity, abdominal pain, hematemesis, 
regurgitation and frequent nausea and vomiting.  However, he 
was reported to show no evidence of anemia or material weight 
loss.  The veteran was diagnosed with history of 
gastroesophageal reflux disease, dysphagia, esophageal 
motility disorder and status most myotomy.  The examiner 
commented that the veteran's disorder seemed to be moderately 
severe by history, although he had no nutritional problems.  
Consequently, the Board is of the opinion that the veteran's 
service-connected achalasia and esophageal dilation are most 
accurately characterized as producing no more than a 
considerable impairment of health and warrant the assignment 
of a 30 percent rating pursuant to 38 C.F.R. § 4.114 
including Diagnostic Code 7346 (1998).  

The Board notes that, because the veteran has not been shown 
to have a severe stricture of the esophagus which permitted 
only liquids, he is not entitled to a rating higher than 30 
percent pursuant to 38 C.F.R. § 4.114 including Diagnostic 
Code 7203 (1998).  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected achalasia and 
esophageal dilation as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as evaluated hereinabove.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

An increased rating for the service-connected gouty arthritis 
is denied.  

An increased rating of 30 percent for the service-connected 
achalasia and esophageal dilation, status post Heller 
myotomy, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

